Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 04/14/2021 is duly acknowledged.
Claims 1-15 as currently presented are pending in this application, and have been examined on their merits in this action.
Priority
	This application has been filed on 04/14/2021 claiming foreign priority to a Taiwan application TW109134294 filed on 09/30/2020.
Claim Objections
1.	Claims 2-5 (as presented) are objected to because of the following informalities:  Claims 2-5 as presented are as follows:
“2. The method of claim 1, wherein the oil comprises a natural woody vegetable oil, a natural herbal oil, a natural animal oil, and a combination thereof.  
3. The method of claim 2, wherein the natural woody vegetable oil comprises palm oil, palm kernel oil, olive oil, and camellia oil.  
4. The method of claim 2, wherein the natural herbal oil comprises soybean oil, rapeseed oil, peanut oil, sesame oil, and sunflower oil.  
5. The method of claim 2, wherein the natural animal oil comprises tallow, lard, and fish oil.”

It appears that applicants are trying to recite the components in a Markush group language (i.e. “selected from the group consisting of A, B, and C”, for instance).  Accordingly, instant claims should be amended to recite proper language for the Markush group.  Appropriate correction is required.
2.	Claim 14 (as presented) is objected to because of the following informalities:  claim 14 recites the following:
“14. The method of claim 1, wherein the oil-water mixture is emulsified by a stirring way.”

Applicants are advised to amend claim 14 to recite “wherein the oil-water mixture is emulsified by [[a]] stirring 
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-15 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Wille (CA 2,163,815 A1; cited as FOR ref. [N] on PTO 892 form) taken with Chang et al (2006; cited NPL, applicant’s IDS dated 04/14/2021) and Renobales et al (1992; cited NPL, applicant’s IDS dated 04/14/2021).
Claim 1 is directed to “A method for producing cis-unsaturated fatty acid by recombinant Candida rugosa lipase 1 (rCRLI), the method comprising following operations: 
(i) providing an oil-water mixture, wherein the oil-water mixture comprises 1 to 10 parts by weight of oil and 1 part by weight of water; 
(ii) adding 0.002 to 0.5 parts by weight of a recombinant Candida rugosa lipase 1 (rCRL1) into the oil-water mixture; 
(iii) after operation (ii), emulsifying the oil-water mixture; 
(iv) after operation (iii), hydrolyzing the emulsified oil-water mixture to generate fatty acid; 
(v) after operation (iv), performing an oil-water separation at a temperature of 550C to 650C and extracting an oil phase layer; and 
(vi) after operation (v), performing a cooling and filtering step to obtain cis-unsaturated fatty acid.”
See also, limitations of dependent claims 2-15 as currently presented.
Wille (1996) discloses a method for producing cis-unsaturated fatty acid by employing enzymatic hydrolysis of triglycerides by Candida cylindracea (i.e. former name of C. rugosa) lipase (see title, abstract, and claims on pages 10-11, in particular), wherein an oil (herbal oils, such as from seeds of blackcurrant, evening primrose, or borage; see page 2, 3rd paragraph, for instance, and Example on page 5-6) rich in polyunsaturated fatty acids is hydrolyzed by a non-stereospecific lipase from Candida cylindracea in an oil-in-water medium emulsified in the presence of lecithin as an emulsifying agent and under operating conditions, at room temperature (in order to avoid degradation and improve quality and stability of polyunsaturated fatty acids), and in an aqueous medium buffered to a pH close to neutral; wherein the enzymatic hydrolysis of the oil-in-water emulsified medium is carried out at a temperature of 20-45 degree C at room temperature and pressure at pH 6-8; wherein the emulsion, of the oil-in-water type, is produced by vigorous stirring of the oil in the presence of the aqueous phase and of the emulsifier to produce an emulsion of oil in the form of fine droplets, for example with a mean diameter of about 450 nm (see page 2, last paragraph, for instance); wherein under optimal conditions, the enzymatic hydrolysis of oils can be obtained in 2-20 hours (see page 4, 3rd paragraph); wherein the degree of hydrolysis depends, among other parameters (i.e. known result effective variables), on the concentrations of the enzyme used such as between 10 to 100 mg/g of oil (see 4th paragraph); wherein after completion of the enzymatic hydrolysis, the lipid (i.e. oil) phase is recovered/separated using centrifugation, and further extracted with a solvent, dried and stored under inert atmosphere at negative 25 degree C (see page 4, last paragraph), and the lipase and the glycerol formed during enzymatic hydrolysis is recovered by ultrafiltration, and the lipase is recycled back for use in the process.  Wille exemplifies production of polyunsaturated fatty acids by enzymatic hydrolysis of emulsified blackcurrant seed oil using 10 ml emulsion having 2g of oil and 0.2g of the Candida lipase maintained at selected temperature and stirred at 250 rpm during hydrolysis (see disclosure for Examples 1-7 on pages 5-6). Wille also discloses that the type and concentrations of the lipase enzyme, the proportions of oil and emulsifier, number of cycles with recycled lipase, under standard reaction conditions (of buffer, pH, temperature, pressure, etc.) can be varied depending on the particular requirements and degree of hydrolysis desired (see Examples 8-13, starting on page 7 last paragraph, for instance).
However, Wille does not disclose the method that employs a recombinant Candida rugosa lipase 1 (rCRL1); and wherein the oil hydrolyzed is an animal oil comprising tallow, lard or fish oil as currently recited in instant claims 1 and 3-5.
Chang et al (2006) disclose expression and biochemical characterization of a codon optimized recombinant Candida rugosa (formerly known as Candida cylindracea; see section Introduction on page 815) lipase 1 isozyme (LIP1 lipase, the major isoform of the CRL multigene family enzyme; see title and abstract, in particular), which can be efficiently expressed in P. pastoris, and provides distinct advantageous and novel biochemical properties in terms of triglyceride-fatty acid chain length substrate specificity, detergent, as well as temperature (optimal at 30-40 degree C), solvent (such as acetone, ethanol, methanol, DMSO) and acid tolerance, that were disclosed to be specifically useful for further industrial applications (see entire section “Results”, Figures 5 and 6, Tables 2-3, for instances), as the rCRL1 (i.e. LIP1), wherein Chang et al practically demonstrated that the codon optimized, purified LIP1 isozyme was found to possess 2-3 fold higher enzymatic activity than commercial CRL or LIP4 isozyme (see page 821, left column, 2nd paragraph, for instance), especially demonstrated a 2-fold higher specific activity at pH 7.0 using tributyrin as substrate (tributyrin being a major triglyceride component in vegetable oils, such as olive oil, for instance). Thus, Chang et al provide ample motivation to employ the recombinant CRL1 from Candida rugosa in downstream industrial applications, such as in processes using triglyceride hydrolysis/splitting in order to produce free unsaturated fatty acids, for instance.
Renobales et al (1992), while teaching hydrolysis of animal fats by Candida rugosa lipase (CRL) at temperatures below their melting points (see title and Summary on page 683, and section “Hydrolysis reactions” on page 684), disclose enzymatic hydrolysis of high melting animal fats such as edible and inedible pork lard and beef tallow at temperatures between 20 to 37 degree C, without addition of surfactants or organics solvents, wherein under the conditions tested, edible pork lard was found to be a better substrate yielding up to 96% hydrolysis with as low as 0.3g lipase/Kg, or 98% hydrolysis with 0.5g lipase/Kg fat; wherein they also disclose the fact that Candida rugosa lipase has been found to be most appropriate lipase, and has been extensively used for hydrolysis of fats and oils (primarily olive oil, which is known to have a high tributyrin component) in order to prepare free fatty acids and glycerol (see Renobales et al, page 684, 1st paragraph, and cited references therein). Thus, Renobales et al disclose the fact that vegetable as well as animals fats and oils can be hydrolyzed successfully at lower temperatures (to preserve the quality of unsaturated fatty acids) using the lipase preparations from Candida rugosa (formerly known as Candida cylindracea).
Thus, to a person of ordinary skill in the art, given the combined teachings and/or suggestions from the cited prior art of Chang et al and Renobales et al, it would have been obvious to employ the LIP1 isozyme, i.e. the recombinant CRL1, that has been successfully demonstrated to be a better and highly active lipase on the triglyceride substrates (including tributyrin, for instance that is a major component of olive oil, for instance) compared to commercial CRL (i.e. lipase preparations from Candida rugosa that comprises all the isozymes) or other isozymes of CRL, for successful use in efficient hydrolysis of triglycerides containing oils and fats, including animals fats such as tallow or lard (as already disclosed by Renobales et al, discussed above), and vegetable or herbal oils (as disclosed by Wille and Renobales et al, as discussed above) at lower temperatures in order to preserve the quality and stability of the unsaturated fatty acids that are produced after enzymatic hydrolysis. Since, Chang et al have already demonstrated the efficient hydrolysis of triglycerides containing unsaturated fatty acids including tributyrin, an artisan of ordinary skill in the art would have successfully modified the process disclosed by Wille such that it employs suitable amount of the recombinant LIP1 isozyme preparation, i.e. rCRL1 for such enzymatic hydrolysis (of vegetable, herbal, or animal oils and fats) for which the optimal conditions have already been disclosed by Chang et al. Since, the LIP1 is the major components of CRL, and Renobales et al have already disclosed its suitability to hydrolyze animal fats such as edible lard and beef tallow, use of such triglyceride substrates (containing unsaturated fatty acids) in order to efficiently hydrolyze and produce cis-unsaturated fatty acids, would have been obvious and fully contemplated by an artisan of ordinary sill in the art, especially when the reaction conditions (pH, temperature, stirring, incubation times, etc.) and parameters such as enzyme concentrations, ratio of oil to water in emulsion used, separation of oil phase comprising free fatty acids as products, etc., were already known and worked out as result-effective variables (see teachings from Wille and Chang et al, as discussed above).  Given the detailed teachings from Wille, the limitations of cooling and filtering  (in a single step, or in multiple steps, i.e. limited alternatives in the art; see instant claims 10-11) after extracting the oil phase layer from the hydrolysis reaction mixture, would have been obvious and fully contemplated by an artisan of ordinary skill in the art, unless evidence and/or data provided on record to the contrary (which is currently lacking on record; see specification, page 4, [0015]-[0016], [0042]-[0043], [0065]-[0066], for instance).  
Thus, the claim as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as currently claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657